EXHIBIT 10.70 LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT July 9, LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT THIS LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT (the “Agreement”) is made as of July 8, 2008, by and between Allied Digital Services Limited, an Indian limited company (“Buyer”) and En Pointe Technologies Sales, Inc., a Delaware corporation (“Seller”), with reference to the following: RECITALS A.Seller currently holds all outstanding membership interests in En Pointe Global Services, LLC, a Delaware limited liability company (the “Company”), as such interest is more fully described in that certain Amended and Restated Limited Liability Company Agreement dated as of July 9, 2008 (the “Company Agreement”).Seller’s membership interests are comprised of 80,500 Series A Common Units (the “Series A Units”) and 19,500 Series B Common Units (the “Series B Units”). B.The Company currently has no operations, employees, consultants, assets or liabilities. C.Seller provides certain information technology services and Seller wishes to transfer the employees, consultants and assets necessary to perform those services to the Company.The Company has not filed, and does not currently intend to file, an election on IRS Form 8832, Entity Classification Election, electing to be classified as a corporation for U.S. federal income tax purposes under Treas.
